Citation Nr: 0729562	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2. Entitlement to service connection for a thoracolumbar 
spine disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a viral syndrome.  

8.  Entitlement to service connection for a heart disorder 
causing chest pain.  

9.  Entitlement to service connection for unspecified body 
pain.  

10.  Entitlement to service connection for high cholesterol.  

11.  Entitlement to an increased rating for service-connected 
hypertension, rated as 10 percent disabling.

12.  Entitlement to an increased rating for left ankle 
arthritis and tendonitis, currently rated as 20 percent 
disabling.  

13.  Entitlement to an increased rating for service-connected 
irritable bowel syndrome (IBS), currently rated as 10 percent 
disabling.  

14.  Entitlement to an effective date prior to September 9, 
1998 for the grant of service connection for a panic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The veteran had active service from September 1979 to March 
1985 and from November 1986 to February 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from two July 2003 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The July 15, 2003 rating decision denied, in 
pertinent part, service connection for disabilities of the 
cervical and thoracolumbar spine, and the right and left 
shoulder.  Claims for service connection for PTSD, headaches, 
viral syndrome, chest pain, body pain, hyperpigmentation, and 
hyperlipidemia/hypercholesterolemia were also denied.  The 
July 15, 2003 rating decision granted an increased rating to 
70 percent for service-connected panic disorder, granted 
service connection for left Achilles tendonitis and left 
ankle degenerative joint disease, granted service connection 
for irritable bowel syndrome (IBS), granted entitlement to a 
TDIU, and basic eligibility to Dependents' Educational 
Assistance.  The veteran timely appealed the initial ratings 
assigned for the grants of service connection, and appealed 
the denials of service connection for all issues.  

The July 28, 2003 rating decision granted service connection 
for hypertension.  The veteran appealed the initial 10 
percent rating assigned for service-connected hypertension.  

During the course of the appeal, the veteran specifically 
withdrew all issues on appeal except for the issues of 
service connection for a cervical spine disability, a 
thoracolumbar spine disability, a right shoulder disability 
and a left shoulder disability.  

During the course of the appeal, the veteran relocated to 
Washington, and jurisdiction of the claims file was 
transferred to the Seattle, Washington, RO.

In November 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
his testimony is associated with the claims file.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issues of entitlement to service connection for a right 
shoulder disability, a left shoulder disability, and a heart 
condition/chest pain, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement received at the RO in February 
2006, and prior to the promulgation of a decision in the 
appeal, the veteran, through his representative, indicated an 
intent to withdraw from appellate status the issues of 
entitlement to service connection for PTSD with depression; 
headaches; a viral syndrome, unspecified body pain, and high 
cholesterol; as well as the issue of entitlement to a higher 
rating for service-connected IBS; and entitlement to an 
earlier effective date for service-connected panic disorder.  

2.  On November 8, 2006, during his personal hearing before a 
DRO at the RO, and prior to the promulgation of a decision in 
the appeal, the veteran presented oral testimony indicating 
his request to withdraw from appellate status the issues of 
entitlement to an increased rating for the service-connected 
left ankle arthritis and tendonitis, currently rated as 20 
percent disabling, and entitlement to a higher rating for 
service-connected hypertension, rated as 10 percent 
disabling.

3.  The veteran's degenerative arthritis of the cervical 
spine, as likely as not, resulted from injuries sustained 
during service, including a motor vehicle accident (MVA) in 
1989.  

4.  The veteran's degenerative arthritis of the thoracolumbar 
spine, as likely as not, resulted from injuries sustained 
during service, including an MVA in 1989.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met, with regard to the issues of 
entitlement to service connection for PTSD with depression; 
headaches; a viral syndrome, unspecified body pain, and high 
cholesterol; as well as the issues of entitlement to a higher 
rating for service-connected IBS, left ankle arthritis and 
tendonitis, and hypertension; and entitlement to an earlier 
effective date for service-connected panic disorder.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.204 (2007).

2.  Degenerative arthritis of the cervical spine was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, (2007).

3.  Degenerative arthritis of the thoracolumbar spine was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to service connection for chest pain/heart 
condition, PTSD, headaches, viral syndrome, body pain, high 
cholesterol, and the claim for an earlier effective date for 
the grant of service connection for a panic disorder, and 
entitlement to a higher rating for hypertension and left 
ankle arthritis/tendonitis; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board no longer has jurisdiction over those issues, and they 
are therefore dismissed.

II.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issues of service connection for a cervical spine disability 
and a thoracolumbar disability, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

III.  Service Connection

The veteran seeks service connection for disabilities of the 
cervical and thoracolumbar spine.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records show that the veteran entered service 
with a pre-existing gunshot wound scar on the right side of 
the neck.  The veteran reported that he was accidentally shot 
in a hunting accident.  During service, the veteran was 
treated in March 1981 for complaints of pain in the left 
lumbar region.  An examination for low back pain in April 
1982 was within normal limits, and the diagnosis/assessment 
was low back syndrome.  The veteran was treated for pain in 
the neck in October 1983.  Although the history of the 
gunshot wound was noted, the diagnosis was neck pain of 
unknown etiology.  The veteran was treated for pain in the 
right side of the neck again in December 1983.  The 
assessment was chronic neck pain secondary to trauma.  The 
veteran was treated for back strain in September 1984, after 
lifting heavy equipment.  

In a lay statement dated May 20, 2003, a witness to the 
veteran's MVA in 1989 reported that when he arrived on the 
scene of the accident, he witnessed the veteran and two other 
military personnel lying on the roadway.  At that time, the 
veteran reported to this witness that he was in extreme pain.  
The witness, a medic, indicated that he treated the three 
military personnel for injuries sustained to their head, neck 
and back.  The service medical records do not show treatment 
for back or neck pain related to an MVA in 1989.  

Post-service medical records reveal treatment for back and 
neck pain beginning in 2000.  The record further reflects 
that the veteran was involved in another MVA in July 2002.  
Examination of the neck at the time of the MVA revealed a 
diagnosis of whiplash superimposed on degenerative joint 
disease.  X-ray studies of the lumbar spine from 2000, 2001 
and 2002 reveal mild degenerative joint disease of the 
cervical and thoracic spine, without evidence of degenerative 
changes in the lumbar spine, although the lumbar spine was 
tender to palpation on examination.  

In an April 2005 outpatient record, the veteran's VA 
physician noted the veteran's medical history referable to 
the neck and back, including the gunshot wound prior to 
service, and the statement from the medic who witnessed the 
veteran's 1989 MVA.  The doctor also indicated that the 
veteran had degenerative changes on his cervical x-ray as 
well as a degree of ankylosing in his facet joints.  The 
doctor opined that, although his reports were based on the 
veteran's self-reported history, certainly a military 
accident, especially an MVA, was a common mechanism for neck 
pain and could have been a contributing factor in the 
veteran's neck pain.  Although the changes were degenerative, 
degenerative changes have been known to be exacerbated by a 
precedent traumatic event.  

A VA progress note from January 2006 noted the veteran's 
complaints of neck and back pain.  Examination revealed pain 
and tenderness.  The examiner referred to a January 2005 bone 
scan which revealed mild cervical and thoracic degenerative 
joint disease with mild enhancement at a facet joint in the 
cervical region.  A magnetic resonance imaging (MRI) scan 
dated December 2005 revealed C4-5 and C5-6 central/left 
paracentral disc protrusion with mild-mass effect on the 
anterior thecal sac.  There was mild right neural foraminal 
stenosis at C3-4 and bilaterally at C4-5, possible nerve root 
compression of the left C5 nerve root sleeve, and minimal 
left C6-7 neural foraminal stenosis.  The assessment was 
chronic neck and back pain, since a service-related MVA in 
1990, likely mechanical with strong central sensitization and 
syndrome of deconditioning, poor posture, and poor body 
mechanics.  There were no signs of nerve root compression on 
clinical examination.  

May 2006 diagnostic imaging studies revealed degenerative 
joint disease of the cervical spine, metallic foreign body, 
suggestive of previous injury or surgery.  Degenerative facet 
sclerosis at L5-S1 was also noted.  Lumbar spine disc spaces 
were stable.  At a May 2006 examination provided on a fee 
basis for VA, the veteran continued to complain of neck and 
back pain.  The examiner reviewed the veteran's medical 
record, examined the veteran, and noted a diagnosis of 
degenerative disc disease of the cervical spine with 
herniated disc; and degenerative disc disease of the lumbar 
spine.  The examiner noted the pre-existing gunshot wound of 
the cervical spine, but pointed out that there was no 
evidence of pre-existing conditions regarding the thoracic or 
the lumbar spine.  The examiner noted that the veteran 
appeared to do well but for having occasional episodes of 
mechanical neck and back problems as reflected in the medical 
records showing sports injuries.  This became significantly 
worsened after being in an MVA, in which he was rear-ended 
and suffered a whiplash type of injury.  The examiner also 
noted that it was well-accepted that this type of injury 
could cause disc herniations as well as simple straining 
injuries.  Based on that theory, the examiner opined that the 
veteran's neck and back conditions were more likely than not 
secondary to the in-service MVA.  

In an addendum to the examination report, the examiner noted 
that the veteran's service medical records documented 
complaints of low back pain and neck pain on multiple 
instances from 1982-1984.  They also noted an MVA in 1990, 
which further contributed to his pain.  The examiner 
concluded that injuries suffered in the 1990 MVA as likely as 
not led to the veteran's current degenerative disc disease of 
the lumbar spine.  

Despite the VA opinion in support of the veteran's claims, 
the RO continued to deny the claims because the opinion was 
based solely on the veteran's self-reported history of an MVA 
in 1989 (or 1990).  

At his personal hearing before the undersigned in July 2007, 
the veteran submitted additional evidence pertinent to his 
claims, with a waiver of review by the agency of original 
jurisdiction (AOJ).  The newly submitted evidence included 
official documentation from the Army and another lay 
statement from a fellow serviceman who also suffered injuries 
in the March 1989 MVA.  These documents, when reviewed in 
conjunction with the entire record, support the veteran's 
contentions that his current cervical and thoracolumbar 
degenerative arthritis, as likely as not, resulted from 
injuries sustained in the March 1989 MVA.  The official 
accident report from the Department of the Army supports the 
veteran's detailed description of the accident, and the VA 
examination report from May 2006 offers a medical nexus 
between the in-service complaints of back pain and current 
degenerative arthritis of the cervical and thoracolumbar 
spine.  As such, the criteria are met for service connection, 
and service connection for degenerative arthritis of the 
cervical spine and thoracolumbar spine is warranted.  



ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.  

Service connection for degenerative arthritis of the 
thoracolumbar spine is granted.  

The issue on appeal of service connection for post-traumatic 
stress disorder (PTSD) with depression is dismissed.

The issue on appeal of service connection for headaches is 
dismissed.

The issue on appeal of service connection for a viral 
syndrome is dismissed.

The issue on appeal of service connection for unspecified 
body pain is dismissed.  

The issue on appeal of service connection for high 
cholesterol is dismissed.  

The issue on appeal of an increased rating for service-
connected hypertension, rated as 10 percent disabling, is 
dismissed.

The issue on appeal of an increased rating for left ankle 
arthritis and tendonitis, currently rated as 20 percent 
disabling, is dismissed.  

The issue on appeal of an increased rating for service-
connected irritable bowel syndrome (IBS), currently rated as 
10 percent disabling, is dismissed.  

The issue on appeal of entitlement to an effective date prior 
to September 9, 1998 for the grant of service connection for 
a panic disorder, is dismissed.  






REMAND

The veteran seeks service connection for a right shoulder 
disability and a left shoulder disability.  Service medical 
records show treatment for left shoulder pain in August 1989, 
with a diagnosis of bursitis/tendonitis.  The veteran was 
treated for right shoulder pain in August 1991, and the 
diagnosis was probable bursitis.  

In light of the veteran's current complaints of bilateral 
shoulder pain, the in-service treatment for shoulder pain, 
and the evidence showing a March 1989 MVA, the veteran should 
be scheduled for an orthopedic examination to determine the 
current nature and likely etiology of a left and/or right 
shoulder disability.  Any VA and/or private medical records 
showing treatment for right and/or left shoulder 
disabilities, not already of record, should be obtained and 
associated with the claims file.  

Regarding the claim of service connection for a heart 
condition/chest pain, the RO indicated in a Report of 
Contact, dated December 28, 2006, that the veteran did not 
want to continue his appeal as to the issue of service 
connection for a heart condition/chest pain, and that he was 
withdrawing that issue.  

Only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues involved in the appeal.  
38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing, 
and must contain the appellant's name, file number and a 
statement that the appeal is withdrawn.  If the appeal 
involves multiple issues, the withdrawal must specify that he 
appeal is withdrawn in its entirety, or list the issue(s) 
withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).

Although the December 2006 Report of Contact listed the 
veteran's name, file number, and the issue to be withdrawn, 
this request was not written or signed by the veteran or his 
authorized representative.  In addition, neither the veteran 
nor his authorized representative presented oral testimony 
which could be construed as a desire to withdraw from 
appellate status the issue of service connection for a heart 
condition/chest pain.  As such, the criteria for withdrawal 
of the issue of service-connected for a heart condition/chest 
pain have not been met, and the matter is remanded for the 
veteran or his authorized representative to provide such a 
written request, if desired.  If the veteran does not 
withdraw the issue, then the RO should undertake any 
appropriate development deemed necessary before returning the 
case to the Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
right and left shoulder, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed right and left shoulder 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
right and left shoulder disabilities.  
The examiner should first identify if any 
such right and left shoulder disabilities 
exists, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current right and/or left 
shoulder disability had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records and VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Clarify whether the veteran wants to 
withdraw from appellate status the issue 
of service connection for a heart 
condition/chest pain.  If so, then obtain 
a written request from the veteran or his 
authorized representative.  If the 
veteran desires to continue the appeal as 
to the issue of service connection for a 
heart condition/chest pain, then 
undertake any additional development 
deemed appropriate.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


